Case 3:15-cr-00043-RLY-CMM Document 1677 Filed 05/19/21 Page 1 of 4 PageID #: 7240


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION


  UNITED STATES OF AMERICA,                )
            Plaintiff,                     )
                                           )        3:15-cr-00043-RLY-CMM-5
  vs.                                      )
                                           )
  AMANDA J. CARRENO,                       )
            Defendant                      )




                         REPORT AND RECOMMENDATION

        On May 4, 2021, the Court held an initial hearing on the Petition for Warrant for

  Offender Under Supervision filed on April 7, 2021 [Doc. 1666].

        This matter was reconvened on May 19, 2021 for final hearing. Ms. Carreno

  (“Defendant”) appeared with FCD counsel, Mike Donahoe. The Government appeared

  by Kyle Sawa, Assistant United States Attorney. U. S. Probation appeared by Officer

  Jennifer Considine. This matter is heard on a referral from U.S. District Judge Richard

  L. Young. The Defendant was advised that any recommendation from a magistrate

  judge was subject to review, acceptance, or rejection by the District Judge, who retains

  ultimate authority to adjudicate these matters.

        The parties advised the Court at the outset of the hearing that an agreement was

  reached by which the defendant would admit Violations #1, 2, 3 and 5 in the petition

  [Doc. 1666] and the Government would dismiss Violation #4.

        The Court conducted the following procedures in accordance with Fed. R. Crim.

  P. 32.1(a)(1) and 18 U.S.C. §3583:

        1.     The Court advised Defendant of her rights and provided her with a copy of

  the petition. Defendant, by counsel, waived her right to a preliminary hearing.
Case 3:15-cr-00043-RLY-CMM Document 1677 Filed 05/19/21 Page 2 of 4 PageID #: 7241


         2.        After being placed under oath, Defendant admitted Violation 1, 2, 3 and 5

  in the 4/7/2021 petition.

         3.        The allegations to which Defendant admitted, as fully set forth in the

  petition, are:


         Violation
         Number          Nature of Noncompliance

                   1.    "You must refrain from any unlawful use of a controlled substance."

                         On March 29, 2021, the offender reported to the treatment
                         counselor she relapsed.

                   2.    "You shall report to the probation officer in a manner and
                         frequency directed by the court or probation officer."

                         On March 23, 2021, this officer attempted a home visit at the
                         offender's residence; however, the offender's mother indicated the
                         offender had not been at the residence in "a few days". This officer
                         leave voice mail messages and text messages instructing the
                         offender to contact the office.

                         On April 2, 2021, this officer attempted to call the offender and left
                         a voice message requesting a return call. The offender responded to
                         the officer's text message, and agreed to report to the office on April
                         5, 2021; however, the offender failed to report on that date, and
                         did not return calls or texts.

                   3.    "You shall participate in a substance abuse or alcohol treatment
                         program approved by the probation officer and abide by the rules
                         and regulations of that program. The probation officer shall
                         supervise your participation in the program (provider, location,
                         modality, duration, intensity, etc.). The court authorizes the release
                         of the presentence report and available evaluations to the treatment
                         provider, as approved by the probation officer."

                         On April 5, 2021, the treatment counselor reported the offender
                         failed to report for her scheduled appointment on that date.

                   5.    "You shall reside at a location approved by the probation officer and
                         shall notify the probation officer at least 72 hours prior to any
                         planned change in place or circumstances of residence or
                         employment (including, but not limited to, changes in who lives
                         there, job positions, job responsibilities). When prior notification is
                         not possible, you shall notify the probation officer within 72 hours
                                                  2
Case 3:15-cr-00043-RLY-CMM Document 1677 Filed 05/19/21 Page 3 of 4 PageID #: 7242


                        of the change." The offender's last reported employer, Med-Clean,
                        reported the offender's last date of employment was March 14,
                        2021. The offender never reported she no longer works at Med-
                        Clean, and did not report any new employment. Med-Clean also
                        reported the offender has not returned the company's keys.

           4.    The parties stipulated that:

                 (a)    The highest grade of violation is a Grade C violation.

                 (b)    Defendant’s criminal history category is II.

                 (c)    The range of imprisonment applicable upon revocation of
                        supervised release, therefore, is 4-10 months imprisonment.

           5.    Parties jointly recommended that defendant serve 10 months in the

  custody of the U. S. Bureau of Prisons with no further supervision upon release.

           6.    The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

  and as more fully set forth on the record, finds that:

           (a)   The Defendant made a voluntary and knowing admission of the violations

  set forth in the petition;

           (b)   The agreement of the parties is an appropriate resolution of this

  matter and the agreement is commended to the favorable consideration of the District

  Judge.

                                      Recommendation

           Consistent with the parties’ agreement, the Magistrate Judge respectfully

  recommends the Defendant be sentenced to 10 months in the custody of the U.S. Bureau

  of Prisons and that no term of supervised release be incorporated in the sentence.

           The parties are hereby notified that the District Judge may reconsider any matter

  assigned to a Magistrate Judge. The Defendant is ordered detained pending the District

  Judge’s review of the report and recommendation. The parties were advised of the 14-

  day period within which to appeal this report and recommendation.

                                                3
Case 3:15-cr-00043-RLY-CMM Document 1677 Filed 05/19/21 Page 4 of 4 PageID #: 7243


  Dated: May 19, 2021




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system




                                             4
